Citation Nr: 1131343	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-20 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbar degenerative disc disease prior to July 29, 2009.

2.  Entitlement to an increased rating for lumbar degenerative disc disease since July 29, 2009.

3.  Entitlement to an increased rating for right lower extremity radiculopathy, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for left lower extremity radiculopathy currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The appellant had active service from June 1982 to December 1984 and from October to December 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The decision continued the  current 20 percent rating for lumbar degenerative disc disease, and separate 10 percent ratings for lumbar radiculopathy of each lower extremity.

Although the appeal period for the July 2005 rating decision that granted service connection for the disabilities had not expired, see 38 C.F.R. § 20.302 (2010), the appellant's April 2006 claim for increased ratings did not in any way address the June 2005 rating decision or indicate an intent to appeal it.  As a result, the Board does not deem the April 2006 correspondence to be a notice of disagreement with the June 2005 rating decision.  See 38 C.F.R. § 20.201 (2010).  Hence, the Board styled the issues of the case as shown on the cover sheet.

The appellant appeared at a Board hearing in May 2008 via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In October 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The  AMC/RO completed the additional development as directed, continued to deny the claims, and returned the case to the Board for further appellate review.

The appellant submitted additional evidence in February 2010 for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2010).

As noted in the October 2008 remand, the Veteran has submitted evidence raising claims of entitlement to service connection for depression, secondary to pain caused by multiple service connected disorders; and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  These issues have not been considered by the RO, much less denied and timely appealed to the Board.  So, they are again referred to the RO for appropriate and immediate action, as the Board does not currently have jurisdiction to consider them.  See 38 C.F.R. § 20.200 (2010); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that prior to July 29, 2009, chronic orthopedic manifestations of lumbar degenerative disc disease did not include a limitation of forward flexion to 30 degrees or less.

2.  Resolving reasonable doubt in the appellant's favor, since July 29, 2009, chronic orthopedic manifestations of lumbar degenerative disc disease have been manifested by a limitation of thoracolumbar flexion to less than 30 degrees, but not by unfavorable thoracolumbar ankylosis. 

3.  The preponderance of the evidence shows that chronic neurological manifestations of the appellant's lumbar degenerative disc disease have not included moderate incomplete paralysis of the external popleteal nerve (common peroneal) of either lower extremity.


CONCLUSIONS OF LAW

1.  For the term prior to July 29, 2009, the requirements for an evaluation higher than 20 percent for chronic orthopedic manifestations of lumbar degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2010).

2.  Since July 29, 2009, the requirements for a 40 percent evaluation for orthopedic manifestations of lumbar degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5243.

3.  The requirements for an evaluation higher than 10 percent for chronic right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 8210 (2010).

4.  The requirements for an evaluation higher than 10 percent for chronic left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 8210.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant.  See 38 C.F.R. § 3.159(b).  Hence, the Board finds VA complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  There is no assertion by the appellant or his representative that VA failed to obtain any information or evidence requested or identified, and the appellant was provided the opportunity to present pertinent evidence and testimony at all stages of the process.  In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Id.  Thus, the Board may address the merits of the appeal without prejudice to the appellant.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the   claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The general formula for rating spinal disorders specifically includes the so called DeLuca criteria.  As a result, a higher rating is not met or approximated due to additional loss of range of motion due to flare ups of pain, weakness, fatigue, etc.  See 68 Fed. Reg. 51,454-5 (Aug, 27, 2003).

Analysis

Historically, a July 2005 rating decision granted entitlement to service connection for lumbar degenerative disc disease with an initial 20 percent rating, and lumbar radiculopathy a 10 percent rating for each lower extremity, all effective in December 2003.  VA received the appellant's current claim for increased ratings in April 2006.

The general formula for rating spinal disorders provides that, with or without symptoms such as pain (whether it radiates or not), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine or when limitation on forward thoracolumbar flexion to 30 degrees or less.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of entire spine.  See 38 C.F.R. § 4.71a.

Orthopedic Symptoms.

The August 2006 examination  report reflects that the examiner noted February 2006 lumbar spine x-rays were read to show a transitional L5 vertebral body with incomplete fusion of the posterior segment.  This was deemed to be a congenital problem.  Also noted was L4-5 disc space narrowing.  The appellant reported he was in constant pain most of the time, to include radicular pain to both legs. On a scale of 1 to 10, the appellant assessed his pain as 4-5/10.  The appellant also reported stiffness and weakness, and being irritable much of the time due to pain.  The appellant reported difficulty with stairs, and that prolonged sitting, standing, or walking, could trigger a flare-up, which lasted until the appellant could take his medicine or sit down and rest.  The appellant reported his medications were Amitriptyline, Baclofen, and Percocet, which the appellant reported helped his symptoms without side effects.  The appellant denied use of a cane or walker, as well as any bowel or bladder involvement.  The appellant denied incapacitating episodes, and stated that he was independent with his activities of daily living.  The appellant worked full time as a prison guard.

Physical examination revealed a palpable lumbar spasm with a loss of the lordotic curve.  Range of forward flexion was to 90 degrees, backwards extension was to 30 degrees.  Lateral flexion and rotation were to 36 degrees bilaterally.  There was pain in all spheres of range of motion.  The examiner diagnosed chronic lumbar strain and narrowing of L4-5 disc space.

In his substantive appeal (VA Form 9) the appellant disputed the examiner's findings, and asserted that he was not able to bend as far as the examiner indicated in the report.  The appellant is competent to opine on how far he was able to bend, as it does not require any special medical training, and-of course, he was the one who executed the movement.  See 38 C.F.R. § 3.159(a)(2).  Still, the Board is not required to accept the appellant's version or accord it more weight than the examination report.  The report is silent as to whether a goinemeter was used to measure the appellant's range of motion.  Nonetheless, the Board finds that the examiner had a better vantage point to observe the movement.  Further, the examiner's specialized training and experience rendered him far more qualified to determine the extent of the appellant's range of lumbar motion in terms of specific degrees.  See 38 C.F.R. § 3.159(a)(1).  Thus, the Board accepts the findings set forth in the examination report over the appellant's assertions.  Moreover, the Board does not believe that there was a 60 degree difference between the examiner's and the appellant's observations as to the range of thoracolumbar motion.  Simply put, the presumption of regularity supports the Board's conclusion that the range of motion reported by the examiner is accurate.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.")  While the presumption of regularity may be rebutted by the submission of "clear evidence to the contrary," the statements proffered by the appellant are not the type of clear evidence to the contrary that would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98, 102 (1999).  Given the fact that anything better than 30 degrees of flexion warrants the appellant's current rating, 38 C.F.R. § 4.71a, the August 2006 examination findings do not support entitlement to an increased rating.

The objective findings on clinical examination show the appellant's lumbar spine disability did not meet or approximate the criteria for a higher rating,  38 C.F.R. § 4.7.  In fact, the findings on examination met the criteria for a 10 percent rating.  See id.  The Board does not ignore the appellant's chronic pain, as is well documented in the treatment records of the appellant's private physician.  Nonetheless, the General Formula incorporates pain and stiffness, etc., into the applicable ratings.  Id.  Thus, no additional compensation may be awarded for increased pain alone.

At the hearing the appellant testified that his lumbar degenerative disc disease had increased in severity since the August 2006 VA examination.  He reported daily chronic pain, which on average he assessed as 5/10, on a scale of 1 to 10, with occasional flare-ups to 8/10.  He emphasized that radiculopathy sometimes caused his leg to feel like it was going to explode and also caused him to have to leave work early.  In light of the appellant's testimony, the Board remanded the case for another examination.

The July 2009 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The appellant reported having continuous severe radiating pain, and that nothing, including medication and epidural steroid injections, had worked.  The appellant reported his medications were Oxycontin 80 mg twice a day, Percocet 10 mg three times a day, and Baclofen 10 mg three times a day.  The appellant reported that during flare-ups he had decreased motion, and he could not sit still for very long.  Although the appellant reported that he was taken off work in May 2009 due to pain, there is no evidence that a physician prescribed bed rest for his symptoms.  The appellant continued to deny any bowel or bladder involvement or use of any assistive devices.  He reported he could walk about 100 yards without stopping.  The appellant did not report any problems with his activities of daily living, except that his low back did impact his ability to dress.

After the AMC/RO returned the case to the Board, the appellant submitted additional treatment records from his private physician, for which he waived initial RO review and consideration.  These records cover the period 2006 to 2009, and many of them were already of record.  The records reflect the appellant's complaints of continuous low back pain and lumbar radiculopathy.  The Board notes, however, that the records note only the appellant's complaints, his medications, and the treatment plan.  None of the entries include lumbar range of motion values.  

While the private records do not reveal any range of motion findings, they do show evidence that the appellant suffers from considerable limitations to the point that a physician's assistant has presented evidence in support of the referred claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.   Of course, under the general formula for rating spinal disorders, pain is already factored in to the schedular ratings.  Still, in light of the fact that the Veteran did show a decreased range of flexion to 20 degrees with repetitive motion on examination in July 2009, the Board will resolve reasonable doubt and grant a 40 percent evaluation effective the date of that study, July 29, 2009.  While the Veteran also showed thoracolumbar flexion greater than 30 degrees at the July 2009 study, the loss shown during repetitive motion is judged to better reflect the overall severity of the appellant's disorder.  

There is, however, no basis to award an evaluation in excess of 40 percent as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  

To this extent, the appeal is granted.


Neurological Symptoms.

The September 2006 rating decision reflects that the RO rated bilateral lower extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8521analogously to neuritis related to the common peroneal.  See 38 C.F.R. § 4.20.

In rating a peripheral nerve disability, neuritis, characterized by a loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

The criteria in 38 C.F.R. § 4.124a rate peripheral nerve pathology.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at the most, the moderate degree.  Id.  

Complete paralysis of the common peroneal nerve encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Mild incomplete paralysis warrants a 10 percent rating, and moderate incomplete paralysis, a 20 percent rating.  Id.  

Words such as "mild" or "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6.  

Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

An April 2006 VA outpatient entry reflects that the appellant is diagnosed with bilateral flat foot.  Physical examination of the feet revealed 2/4 distal and posterior pulses bilaterally.  Muscle strength testing was within normal limits bilaterally.  A June 2006 entry in the service treatment records reflects that straight leg raising was negative, there were no Waddell signs, and the appellant was able to do heel and toe walking.  Deep tendon reflexes were 1+ bilaterally.

An August 2006 neurological examination revealed intact lower extremity sensation, and 2+ symmetrical deep tendon reflexes.  Motor strength was normal and symmetrical at 5/5.  An August 2006 podiatry consult reflects that the appellant complained of a burning sensation.  Physical examination revealed no pain on foot compression.  Monofilament testing revealed absent sensation at the toes except for the 5th toe.  The examiner opined, however, that in light of the fact that there was no muscle weakness, and the fact the appellant reported the burning sensation was bilateral, the appellant had idiopathic peripheral neuropathy, rather than lumbar radiculopathy secondary to lumbar spine compression.

A July 2009 neurological examination revealed decreased sensation to light touch and vibration.  The study was otherwise normal.  Position sense in the L5 distribution was preserved.  Motor strength examination was normal at 5/5.  Lower extremities reflexes were 2+ with normal Babinski.  Rectal examination also revealed normal reflexes, tone, and volitional control.  No Lasegue's sign was noted.

The foregoing evidence preponderates against finding that the appellant's neurological symptomatology warrants more than the assigned 10 percent ratings for mild incomplete paralysis of the common peroneal nerve.  38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8521.  A higher rating is not met or approximated.  The medical evidence of record does not show foot drop increased range of motion pathology of the foot or toes, which might indicate more severe pathology than mild incomplete paralysis.  The benefit sought on appeal is denied.

Extraschedular

The appellant's private treatment records and submissions note his lumbar spine disability has rendered it difficult for him to perform his job.  This evidence requires assessment of whether referral for extraschedular consideration is appropriate.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria describe the appellant's lumbar degenerative disc disease and the levels of the severity of the disability, both orthopedically and neurologically.  This means the appellant's disability picture is not exceptional.  Id.  The Board finds no basis on which to disagree with the AMC/RO determination that the appellant's disability picture is not exceptional, and referral for extraschedular consideration is not indicated.  See 38 C.F.R. § 3.321(b)(1).  

As noted above, the Board has referred a claim for a total disability evaluation on the basis of individual unemployability.  Adjudication of that claim will address the impact of all of the appellant's service connected disabilities on his ability to obtain and maintain gainful employment.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent noted, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to a rating higher than 20 percent for lumbar degenerative disc disease prior to July 29, 2009, is denied.

Entitlement to a 40 percent rating for lumbar degenerative disc disease effective July 29, 2009, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 10 percent for right lower extremity radiculopathy is denied.

Entitlement to a rating higher than 10 percent for left lower extremity radiculopathy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


